Citation Nr: 1214719	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-31 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for axonal sensorimotor polyneuropathy of the bilateral upper and lower extremities, to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Counsel

INTRODUCTION

The Veteran had active service from February 1969 to September 1970, including service in the Republic of Vietnam.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2008 by the Department of Veterans Affairs (VA) Des Moines, Iowa, Regional Office (RO). 

The issue of entitlement to service connection for axonal sensorimotor polyneuropathy of the bilateral upper and lower extremities, to include as due to exposure to Agent Orange, is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The RO denied service connection for axonal sensorimotor polyneuropathy of the bilateral upper and lower extremities in a rating decision dated April 2006.  The Veteran expressed disagreement with this decision, but withdrew his appeal that same month.

2.  The evidence submitted since the April 2006 rating decision includes additional VA treatment records, private treatment records, Social Security Administration records, and lay statements.

3.  The evidence submitted since the April 2006 rating decision was not previously of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim of service connection for axonal sensorimotor polyneuropathy of the bilateral upper and lower extremities, to include as due to exposure to Agent Orange, with VA's assistance.



CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for axonal sensorimotor polyneuropathy of the bilateral upper and lower extremities, to include as due to exposure to Agent Orange, is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for axonal sensorimotor polyneuropathy of the bilateral upper and lower extremities, to include as due to exposure to Agent Orange.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

The Veteran contends that he is entitled to service connection for axonal sensorimotor polyneuropathy of the bilateral upper and lower extremities, to include as due to exposure to Agent Orange.  The Veteran originally filed a service connection claim for axonal sensorimotor polyneuropathy of the bilateral upper and lower extremities, to include as due to exposure to Agent Orange, in September 2005.  The RO denied this claim by way of a rating decision dated April 2006 on the grounds that his currently diagnosed axonal sensorimotor polyneuropathy of the bilateral upper and lower extremities was not incurred in or aggravated by active military service, nor could it be presumed to have been so incurred.  The Veteran was notified of this decision and provided his appellate rights.  He filed a notice of 

disagreement on this issue in April 2006, but later withdrew his appeal that same month.  Thus, this decision is final.  38 U.S.C.A. § 7105.

The Veteran sought to reopen the claim of entitlement to service connection for axonal sensorimotor polyneuropathy of the bilateral upper and lower extremities, to include as due to exposure to Agent Orange, in June 2007.  The RO denied the Veteran's claim to reopen service connection for axonal sensorimotor polyneuropathy of the bilateral upper and lower extremities, to include as due to exposure to Agent Orange, in a rating decision dated February 2008 on the grounds that he failed to submit new and material evidence.  The Veteran was notified of this decision and provided his appellate rights.  The Veteran filed a notice of disagreement in April 2008 and in an August 2009 statement of the case, the RO reopened the Veteran's service connection claim for axonal sensorimotor polyneuropathy of the bilateral upper and lower extremities, to include as due to exposure to Agent Orange, but denied it on the merits.  Specifically, the RO found that the preponderance of the evidence was against a finding that the Veteran's axonal sensorimotor polyneuropathy of the bilateral upper and lower extremities was related to service.  The RO also stated that this disability could not be presumed to have been so incurred.  The Veteran perfected this appeal.  

Although the RO found that new and material evidence had been submitted to reopen the Veteran's claim of entitlement to service connection for axonal sensorimotor polyneuropathy of the bilateral upper and lower extremities, to include as due to exposure to Agent Orange, RO decisions are not binding on the Board.  Consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the April 2006 RO rating decision is the last final disallowance with respect to the claim to reopen, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim of entitlement to service connection for axonal sensorimotor polyneuropathy of the bilateral upper and lower extremities, to include as due to exposure to Agent Orange, should be 

reopened and readjudicated on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; see also, Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raised a reasonable possibility of substantiating the claim).

The evidence of record at the time of the April 2006 rating decision consisted of service treatment records, service personnel records, and VA and private treatment records and examination reports.  Service treatment records revealed that the Veteran was afforded a pre-induction clinical evaluation and physical examination in December 1966.  The clinical evaluation was normal and no diagnosis of or treatment for axonal sensorimotor polyneuropathy of the bilateral upper and lower extremities was noted.  However, a notation on the examination report indicated that the Veteran had occasional intercostal neuralgia (not considered disqualifying).  The Veteran was also afforded a clinical evaluation and physical examination in March 1968 prior to entering service.  The clinical evaluation was normal and no diagnosis of or treatment for axonal sensorimotor polyneuropathy of the bilateral upper and lower extremities was noted.  However, the Veteran reported subjective complaints of foot pain.  A notation on the examination report indicated that these symptoms were not significant.  The Veteran underwent a physical examination in September 1970 prior to discharge from service.  He described his overall health as 

excellent.  The clinical evaluation was normal and no diagnosis of or treatment for axonal sensorimotor polyneuropathy of the bilateral upper and lower extremities was noted.   

Private treatment records dated January 1968 to September 1998 were negative for any diagnosis of or treatment for axonal sensorimotor polyneuropathy of the bilateral upper and lower extremities.
 
Post-service VA treatment records beginning in September 1999 were negative for any diagnosis of or treatment for axonal sensorimotor polyneuropathy of the bilateral upper and lower extremities, or any symptoms thereof.  In April 2003, the Veteran reported subjective complaints of left foot and heel pain for a period of four months.  A physical examination of the left foot revealed tenderness, but was otherwise normal.  X-rays of the left foot were likewise normal.  The diagnosis was left foot heel pain.  R.C., M.D. treated the Veteran in October 2004 for plantar fasciitis of the left foot, bilateral cavus foot with hammertoe deformities, and fat pad displacement to the sulcus.  

The Veteran submitted a statement in support of his claim dated September 2005.  He reported service in the Republic of Vietnam and stated that he experienced gradually increasing numbness in his toes over several decades.  The onset of the symptoms, according to the Veteran, was approximately 20 years prior to this date.  He also described a significant increase in symptoms ten years prior to this date.  The Veteran had difficulty wearing shoes and stated that he wore socks to bed to keep his feet warm.  The Veteran also submitted several buddy statements that same month, as well as in November 2005, from fellow soldiers.  These statements confirmed the Veteran's service in Vietnam and his exposure to Agent Orange while stationed there.  

In September 2005, the Veteran presented to a VA medical facility and reported chronic numbness in his feet bilaterally for several years.  The Veteran denied any other sensory or motor changes, as well as any history of foot injury.  The diagnosis was chronic foot numbness, rule out peripheral neuropathy.  The Veteran underwent 

a nerve conduction study and electromyographic study at VA in October 2005.  The diagnosis was axonal sensorimotor polyneuropathy.  Effective September 2, 2005, the Veteran was granted Social Security Disability benefits for sensorimotor peripheral neuropathy, posttraumatic stress disorder, and depression.  

The Veteran was afforded a VA neurological consultation in January 2006.  He reported a history of numbness in the feet and toes, right greater than left, for the past 35 years since he was in Vietnam.  The Veteran also reported exposure to Agent Orange and stated that his symptoms got slowly and progressively worse over the years.  The impression was neuropathy, negative work-up, and incidental myelopathy.  Similarly, the Veteran submitted a statement in February 2006 in which he stated that he experienced numbness in the toes since returning from Vietnam. 

The Veteran returned to VA in March 2006 for follow-up care.  He reported having neuropathy for more than 30 years and positive exposure to Agent Orange.  According to the Veteran, his feet and right hand turned "ice cold" at times for the past several years.  The impression was neuropathy for more than 30 years, positive exposure to Agent Orange.  The examiner prescribed a trial of Neurontin and explored alternate treatment options with the Veteran.  

The evidence submitted subsequent to the April 2006 rating decision includes additional VA treatment records, private treatment records, Social Security Administration records, and lay statements.  In an April 2006 statement, the Veteran expressed the opinion that he had axonal sensorimotor polyneuropathy since he left Vietnam.  A follow-up VA neurology note dated that same month indicated that the Veteran's past medical history was significant for peripheral neuropathy with a questionable relationship to Agent Orange exposure.  

The Veteran was afforded a private psychological evaluation in May 2006.  It was noted that the Veteran was exposed to Agent Orange and that the Veteran blamed this exposure for the subsequent development of neuropathy in his feet.  The 

examiner also noted that the Veteran first sought VA treatment in 1999 at which time he was hospitalized for mental health treatment.  Neuropathy, exposure to Agent Orange, was listed as an Axis III diagnosis.  

In a June 2006 VA physical therapy assessment note, the Veteran reported pain in his legs and coldness, numbness, and pain in his toes, particularly when his legs were elevated.  The Veteran's past medical history was significant for "neuropathy [greater than 30 years] - agent orange related."  

In September 2006, the Veteran stated during a VA neurological consultation that he experienced numbness in his feet and toes, right greater than left, for the past 35 years since 1970 when he was stationed in Vietnam.  The impression was neuropathy, work-up negative.  The examiner noted that the Veteran had exposure to Agent Orange and symptoms present for the past 35 years.  Magnetic resonance imaging of the Veteran's brain taken that same month, along with laboratory blood work, was interpreted to show evidence of multiple sclerosis.  The Veteran questioned whether his symptoms were the result of exposure to Agent Orange.  The examiner stated that any such relationship was "uncertain."  See October 2006 addendum and November 2006 treatment note (noting that the Veteran's polyneuropathy was of "unclear" etiology).  

The Veteran returned to VA in February 2007 for a neurological consultation.  He reported numbness in his feet and toes, right greater than left, for the past 35 years since 1970 when he was stationed in Vietnam.  The impression was long-standing peripheral neuropathy and a recently discovered right parietal demyelinating brain lesion.  An addendum indicated that the Veteran's neuropathy was "thought to be due to previous agent orange exposure."  "Burnt out" multiple sclerosis was diagnosed in April 2007. 

In a May 2007 VA spinal cord injury consultation note, the Veteran stated that he had bilateral numbness in the feet and toes, right greater than left, since discharge from service.  The examiner noted that the first documented complaint of these symptoms to VA was September 2005.  It was also noted, however, that the Veteran 

never sought a medical evaluation in the past.  The impression was periventricular white matter lesions of unknown etiology.  Similarly, the Veteran reported shaking legs and sensitivity to cold in the hands during a May 2007 VA social work encounter.  

The Veteran submitted another statement in June 2007 in which he expressed the opinion that his currently diagnosed axonal sensorimotor polyneuropathy was directly related to his exposure to Agent Orange.  Further, the Veteran stated that, in his opinion, the VA medical evidence of record demonstrated a nexus such that his current disability was "at least as likely as not" related to his exposure to Agent Orange while stationed in Vietnam.  In a follow-up statement dated July 2007, the Veteran reiterated that he was a combat veteran and that the reasonable doubt doctrine, coupled with the positive and negative evidence of record, demonstrated that there was a "high probability" that his axonal sensorimotor polyneuropathy was etiologically related to exposure to herbicides.    

In a July 2007 addendum, the Veteran's VA physician indicated that the Veteran's peripheral neuropathy, which had been ongoing since 1970 when he was stationed in Vietnam, had no clear etiology.  However, the physician stated that the Veteran's peripheral neuropathy "may be" related to exposure to Agent Orange in Vietnam.  In reaching this conclusion, the physician noted that the Veteran was evaluated extensively for other causes and "nothing else has been found."  Further, the physician noted that heavy alcohol use can lead to neuropathy, but the Veteran was not a heavy drinker.  

A VA neurology staff physician made a similar statement in an August 2007 addendum in that the physician noted that the Veteran had axonal sensorimotor polyneuropathy for which no cause had been found.  The physician acknowledged that the Veteran was stationed in Vietnam and that this would make the Veteran eligible for service connection of his neuropathy.  That same month, it was noted in a subsequent addendum that the Veteran experienced right leg jerking since returning from Vietnam in 1970.  The Veteran later submitted a statement in 

September 2007 in which he expressed the belief that the July and August 2007 addenda were sufficient to satisfy the "reasonable doubt" standards.  

The Veteran was afforded a VA peripheral nerves examination in October 2007.  He described the onset of his symptoms, particularly in his feet and hands, as gradual and chronic since 1970.  According to the Veteran, he reported these symptoms on several occasions to VA providers prior to 2005, but was simply told to "live with it."  Following an examination, the diagnosis was axonal sensorimotor polyneuropathy, etiology unknown.  In the examiner's opinion, this disability was not caused by or the result of Agent Orange exposure.  In reaching this conclusion, the examiner pointed out that peripheral neuropathy due to Agent Orange was acute or subacute in onset and went away within two years.  In contrast, the Veteran reported gradual onset and extended duration of symptoms.  The examiner also noted the inconsistencies between the time of onset as indicated by the Veteran, with a review of systems being negative for symptoms in the medical records from the early 2000s, as compared to the more recent records where Veteran claimed symptoms since 1970s.      

The Veteran returned for a VA neurology follow-up appointment in May 2008.  He reported worsening symptoms of numbness over the past two to three months, including into his knees.  The diagnosis was neuropathy, symptoms since Vietnam, history of Agent Orange exposure.  

D.E., the Veteran's former wife, submitted a statement in September 2009 in which she stated that she was married to the Veteran for 20 years from August 1979 to August 1999 and that he experienced cold feet and hands, as well as tingling in his feet.  

Also associated with the claims file is a statement from R.S., M.D. dated August 2011.  Dr. S., a neurologist, examined the Veteran and reviewed his medical history beginning in April 2011.  The Veteran reported subjective complaints of neuropathy, particularly painful paresthesias, since his service in Vietnam.  The diagnosis was axonal sensorimotor polyneuropathy.  Dr. S. noted that the Veteran 

was exposed to Agent Orange, but that extensive work-ups in the past for other causes of the Veteran's neuropathy were not found.  Given the timing of the onset of the Veteran's symptoms and his exposure to Agent Orange, Dr. S. expressed the opinion that the Veteran's axonal sensorimotor polyneuropathy was caused by his daily exposure to Agent Orange while in Vietnam.  

For the purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during this service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  Certain diseases, including acute or subacute peripheral neuropathy, may be granted on a presumptive basis if it was present to a degree of 10 percent within one year after the last date on which the Veteran was exposed to an herbicide agent during active military service.  38 C.F.R. §§ 3.307, 3.309(e).  An explanatory note states that the terms acute and subacute peripheral neuropathy mean transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Id.

Even if the Veteran is not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that a veteran was not precluded under the Veterans' Dioxin and Radiation Exposure Compensation Standards Act from establishing service connection with proof of direct actual causation).  

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease 

or injury and the present disability.  38 C.F.R. § 3.303(a); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for certain disabilities, including organic diseases of the nervous system, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113; 38 C.F.R. 3.303(d).

While 38 U.S.C.A. § 1154(b) relaxes the evidentiary burden for a combat veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that a combat veteran's disease or injury is automatically service-connected.  Rather, the Veteran must still provide competent evidence of a relationship between an injury in service and a current disability.  38 U.S.C.A. § 1154 (West 2002); Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  Consideration is also given to the places, types, and circumstances of the Veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

The Veteran's claim of entitlement to service connection for axonal sensorimotor polyneuropathy of the bilateral upper and lower extremities, to include as due to exposure to Agent Orange, was denied on the grounds that this disability was not incurred in or aggravated by active military service, nor could it be presumed to have been so incurred.  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade, 24 Vet. App. at 117.  Moreover, a claim will be reopened if 

newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The evidence described in detail above, to include lay statements, VA examination reports and treatment records, and private treatment records, is newly submitted evidence and suggests that when combined with VA assistance, a reasonable possibility exists of substantiating the claim.  Shade, 24 Vet. App at 116-18.  Accordingly, the claim of entitlement to service connection for axonal sensorimotor polyneuropathy of the bilateral upper and lower extremities, to include as due to exposure to Agent Orange, is reopened.


ORDER

New and material evidence having been submitted, the appeal to reopen a claim of entitlement to service connection for axonal sensorimotor polyneuropathy of the bilateral upper and lower extremities, to include as due to exposure to Agent Orange, is granted to this extent only.


REMAND

The Veteran was previously afforded a VA examination in connection with the current claim in October 2007.  The diagnosis was axonal sensorimotor polyneuropathy, etiology unknown.  In the examiner's opinion, this disability was not caused by or the result of Agent Orange exposure.  In reaching this conclusion, the examiner pointed out that peripheral neuropathy due to Agent Orange was acute or subacute in onset and resolved within two years.  In contrast, the Veteran reported gradual onset and extended duration of symptoms.  The examiner also noted the inconsistencies between the time of onset as indicated by the Veteran, with a review of systems being negative for symptoms in the medical records from the early 2000s, as compared to the more recent records where Veteran claimed symptoms since 1970s.

The Board finds this examination report to be inadequate for evaluation purposes.  It is unclear from the record whether the diagnosed axonal sensorimotor polyneuropathy contemplates the Veteran's reported symptoms of the upper and lower bilateral extremities.  If so, the examiner also failed to provide an etiological opinion regarding the relationship of this disability to the Veteran's period of active service or any incident therein, aside from his exposure to Agent Orange.  

Further, although the examiner observed inconsistencies between the time of onset of symptoms as indicated by the Veteran and the evidence of record, rejection of a veteran's lay history solely because it is not corroborated by medical records is not permissible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed.Cir.2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim of service connection could be proven without contemporaneous medical evidence"); see also, McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (concluding that the lack of actual evidence does not constitute substantive negative evidence).  On remand, therefore, the Veteran must be afforded a new VA examination to determine the etiology of the currently diagnosed axonal sensorimotor polyneuropathy and its relationship to service, if any.

In August 2011, the Veteran submitted a statement from Dr. S. in support of his claim.  Given the timing of the onset of the Veteran's symptoms and his exposure to Agent Orange, Dr. S. expressed the opinion that the Veteran's axonal sensorimotor polyneuropathy was caused by his daily exposure to Agent Orange while in Vietnam.  However, Dr. S. provided no rationale to support this conclusion.  On remand, therefore, Dr. S. must be requested to provide an addendum to the August 2011 opinion in which a rationale for the conclusions stated therein is provided.  Further, the inclusion of the August 2011 statement from Dr. S., along with the notation that the Veteran was first seen in April 2011, suggests the existence of outstanding private treatment records.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issue currently on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, to include from R.S., M.D.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from October 2009 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact Dr. S. and request an addendum to the August 2011 statement which attributed the Veteran's axonal sensorimotor polyneuropathy to his daily exposure to Agent Orange while in Vietnam.  Dr. S. must provide a complete rationale for this opinion.  The report prepared must be typed.

3.  After the above development is completed, the RO must make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine the etiology of the currently 

diagnosed axonal sensorimotor polyneuropathy and its relationship to service, if any.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether the Veteran's currently diagnosed axonal sensorimotor polyneuropathy was present to a degree of 10 percent within one year after the last date on which the Veteran was exposed to an herbicide agent during active military service.  If not, the examiner must express an opinion as to whether the Veteran's currently diagnosed axonal sensorimotor polyneuropathy is related to the Veteran's military service, to include as due to any incident therein, including exposure to Agent Orange.  Please note: the examiner must provide etiological opinions for the Veteran's upper and lower bilateral extremities.  If the manifestations of each separate disability cannot be distinguished, the examiner must so state.  The examiner must also comment on the significance, if any, of Dr. S's August 2011 opinion and 

any addendum provided in response to this remand order.     

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to 

the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

6.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand order, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


